Citation Nr: 1123433	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-34 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected gunshot wound residuals.

2.  Entitlement to an increased rating for residuals of a gunshot wound to the left wrist with neuropathy, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound to the left wrist with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from March1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana.  

At the August 2010 hearing before the BVA, the Veteran and his representative withdrew a claim for entitlement to service connection for a right wrist disorder.  The issue is considered to be properly withdrawn in accord with 38 C.F.R. § 20.204 (2010), and will not be addressed in this decision.

The Board notes that the psychiatric claim on appeal has previously been developed to include only depression.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

The following issues have raised by the record, but have not been adjudicated by the RO: entitlement to service connection for a back disorder, a left eye disorder, a left ankle disorder, a right leg disorder, arthritis of the body, and a scar of the left shoulder; entitlement to a total disability rating based on individual unemployability; entitlement to an increased rating and earlier effective date for bilateral hearing loss; and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for psychiatric problems claimed as the result of medical treatment for erectile dysfunction disorder performed at a VA medical center.  As these issues have not been adjudicated by the RO, the Board does not have jurisdiction over these issues and they are referred to the RO for appropriate action.  


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, it appears that there is relevant evidence that has not been obtained and that there is a need for VA examination before the claims on appeal can be properly adjudicated.

At the Veteran's August 2010 BVA hearing, the Veteran testified that he is in receipt of disability benefits from the Social Security Administration for multiple disabilities, including his service-connected left wrist disability.  As such, all records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).  While it appears that attempts to obtain these records were initiated by VA in 2008, it does not appear that the proper follow-up was conducted and the records remain absent from the claims file.

Additionally, on remand any updated VA or private medical treatment records should be obtained.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  As for federal records, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  

Finally, a remand is necessary to afford the Veteran VA examinations for the claims on appeal.  With regard to the Veteran's service-connected gunshot wound residuals, at the August 2010 hearing the Veteran's representative argued that the residuals have increased in severity since the last VA examination of 2007.  Specifically, the Veteran testified that the functionality of his left wrist has decreased, as he is unable to cut his grass, drops objects in the grocery store, and suffers from increased pain and disruption to his sleep.  As for the neurological impairment, the Veteran testified that his neurological symptomatology now radiates up his arm and into his neck and shoulder.   At the hearing, the Veteran's representative requested an updated VA examination to assess the current severity of the Veteran's conditions.  The Board agrees, and finds that a contemporaneous examination assessing the current nature, extent, and severity of his left wrist disabilities is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

With regard to the Veteran's claim for entitlement to service connection for a psychiatric disorder, a VA examination is required to determine whether this condition may be related to the Veteran's service-connected gunshot wound residuals as contended.   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  Here, the Veteran has been diagnosed with various psychiatric disorders including, for example, an adjustment disorder with anxiety and a depressed mood, and major depressive disorder, as documented in a VA treatment record of June 2008.  At the August 2010 hearing the Veteran's representative requested a VA examination for this claim, and the Board notes that an examination has not yet been afforded to the Veteran.  As such, a VA examination should be provided in order to determine whether there is any link between the Veteran's current psychiatric disorders and his service-connected gunshot wound residuals.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1. Obtain and associate with the claims file the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits including a copy of any decision and copies of the medical records relied upon concerning that claim.

2.  Obtain and associate with the claims file all treatment records dated since 2010 from the VA Outpatient Clinic in Baton Rouge, Louisiana, and all treatment records dated since 2009 from the VA Medical Center in New Orleans, Louisiana.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.  

3.  Ask the Veteran to identify all previously unidentified sources of private treatment or evaluation he has received for the claims on appeal and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran.  

4.  Afford the Veteran an examination in order to determine the current severity and manifestations of his residuals of a gunshot wound of the left wrist with limitation of motion.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and following this review and the examination the examiner should report complaints and clinical findings associated with this disability in detail.

The examination report should include ranges of motion of the left wrist, with notations as to the degree of motion at which the Veteran experiences pain, if any.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  If there is not, the examiner must so state.  The examiner must determine whether objective examination reveals the presence of less or more movement than normal, weakened movement, excess fatigability, or incoordination.  The examiner must determine whether repetition causes additional limitation of motion.  Then, after reviewing the Veteran's complaints, the medical history, and the results of diagnostic testing, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, including weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  

Additionally, state what impact, if any, the Veteran's left wrist disability has on his ability to perform tasks required for employment and daily living activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

5.  Afford the Veteran an examination in order to determine the current severity and manifestations of his residuals of a gunshot wound of the left wrist with neuropathy.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and following this review and the examination the examiner should report complaints and clinical findings associated with this disability in detail.

The Board observers that Veteran is currently receiving a 20 percent evaluation for neuritis based on incomplete paralysis of the ulnar nerve.  The examiner is requested to confirm whether this is the appropriate nerve involved with the Veteran's left wrist disability and if not, indentify the correct nerve involvement.  Then determine the following:
      i.  whether there is complete or incomplete paralysis of the involved nerve(s).  
      ii.  If incomplete, indicate if the severity is mild, moderate, or severe.  

The examiner is further requested to offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the following conditions, or any other condition, are related to the Veteran's service-connected left wrist disability: 
      i. a disorder of the neck
      ii. a disorder of the left shoulder
      iii. a disorder of the left arm
      iv. carpal tunnel syndrome

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

6.  Afford the Veteran a VA examination to ascertain the nature and etiology of any psychiatric disorders that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed psychiatric disorders had their onset during service or are in any other way causally related to his active service or any of his service-connected disabilities, including his gunshot wound residuals.
		
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



